Title: To Thomas Jefferson from George Rogers Clark, 29 June 1791
From: Clark, George Rogers
To: Jefferson, Thomas



Dear Sir
Jefferson Co[un]ty June 29th. 1791

Judge Innis has admitt’d me to a perusal of part of a Letter of yours to that Gentleman which strongly evidenced your friendly recollection of me. I have in consequence signified to the Judge by letter the high sense I had entertained of your partiality in my favour and beged him to have imparted to you the heartfelt respect and gratitude which I have ever felt and still entertain for Mr. Jefferson, as well for his personal qualifications, as for his uniform favourable propensities towards me.
At the time of having perused that part of your Letter above alluded to, I deemed it obligatory on my feelings, to have expressed by Letter to the Judge the gratitude I entertained for the friendly remembrance of an old servant to your government, with which you was pleased to honour me. Since then, Sir, I have considered that the terms of the Letter was such and so friendly as to have demanded at my hands that this acknowledgement however inadequate should be personally addressed to yourself. Be pleased then to accept it from a heart teeming with the warmest regard for your person, but untainted with the sordid desire of cultivating your patronage from selfish views. I am above that design but (when duly called on) I shall never be above the service of my Country at the risque of Life and reputation, Blood and Treasure. I might have been and yet may be saved.
The little Factions of those Western Cuntries, so incident to all infant settlements, have induc’d me to spurn at competition and Rivalry. My pride soared above them, and although long since retired into the vale of private Life in which the eye of observation is generally more acute disinterested and clear sighted, yet I felt myself  constrained from the pressure of distress with which Kentucky was overwhelm’d at the time by Indian hostilitys to come forward as a private citizen and to exert all the Influance I had possessed with the people to forward the late expedition. On no public occasion shall my exertion be wanting. My country and yourself may at all times, command me. I remain Dr. Sir yr Most respectfull & obliged Humble Servt,

G R Clark

